       8:20-cv-00512-SMB Doc # 6 Filed: 03/02/21 Page 1 of 1 - Page ID # 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CHERYL K. SCHMITT,
                      Plaintiff,                                      8:20CV512
       vs.
                                                              ORDER OF DISMISSAL
FIRSTSOURCE ADVANTAGE, LLC,

                      Defendant.

       The parties filed a Stipulation for Dismissal with Prejudice (Filing No. 5) advising the
Court that the parties have agreed that Plaintiff’s claims be dismissed with prejudice.

       Accordingly,

       IT IS ORDERED that the Stipulation for Dismissal with Prejudice (Filing No. 5) is
approved and granted. The above-captioned case is dismissed with prejudice. Judgment will be
entered by separate document.

       Dated this 2nd day of March, 2021.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
